Citation Nr: 0615824	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California
	

THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1949 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
June 2003.  A statement of the case was issued in November 
2003, and a substantive appeal was received in January 2004.  

In his January 2004 substantive appeal, the veteran requested 
a BVA hearing at a local VA office.  In the same month, the 
Board received the veteran's withdrawal of this request with 
a different request to send his appeal directly to the Board 
as soon as possible.


FINDING OF FACT

A preponderance of evidence demonstrates there is no link 
between the current back disability and the in-service 
complaints.


CONCLUSION OF LAW

A back disability was not incurred or aggravated during the 
veteran's active duty service.  See 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

An October 2002 VCAA letter advised the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio, 16 
Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that an April 2005 VCAA letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Significantly, the 
veteran replied to the April 2005 VCAA letter, and in May 
2005, the veteran confirmed by signature that he had no 
additional evidence to submit.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO did issue the 
appellant a VCAA letter in October 2002 that notified the 
veteran of what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  The notices were provided to the 
veteran prior to the adjudication of the claim.  The contents 
of the notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or the effective date for his 
back claim.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate rating or effective date to be assigned is 
rendered moot.  The Board further notes that the veteran's 
status as a veteran has never been contested.  VA has always 
adjudicated his claim based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.   

Moreover, although the January 2003 VA pension and 
compensation examination for the veteran's spine was 
conducted as an increase-rating examination and not as a 
service-connection examination, the Board is not required to 
provide for such if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103(A)(a)(2).  Here, while there is evidence 
of complaints of back pain during active duty in 1960, 1962 
and 1964, subsequent service medical records for the 
remaining four years of the veteran's active duty service do 
not indicate in any way that the veteran had any difficulties 
with his back.  Furthermore, there was no clinical evidence 
of problems with the veteran's back from the time of his 
discharge in 1969 until August 2002, which is more than 30 
years after his discharge.  Any current medical opinion which 
attempted to link a currently existing back disability to the 
veteran's active duty service would, by necessity have to a 
rely on a history of continuity of symptomatology provided by 
the veteran which is opposed by the objective, competent 
evidence of record.  Such an opinion would not constitute 
competent evidence.  Furthermore, reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(A).  The veteran was afforded VA examinations in June 
1999, August 2002, and January 2003.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
contain sufficient competent medical evidence to decide the 
issue on appeal.  See 38 U.S.C.A. § 5103(A).  Thus, the Board 
finds that a further examination is not necessary. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
examinations.  As mentioned previously, in May 2005, the 
veteran confirmed by signature that he had no additional 
evidence to submit.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease  
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of  
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  See 38 
C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge,  when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic diseases, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran and his representative advance several 
contentions in support of this appeal.  Their essential 
contention is that the veteran injured his back from a motor 
vehicle accident which occurred while he was on active duty 
in April 1962.  Service medical records from April 1962, 
however, show that the veteran was involved in a motor 
vehicle accident which injured his right shoulder and right 
arm, not his back.  His chief complaint at that time was pain 
in the right shoulder and hip.  Physical examination failed 
to document a back injury at that time.  Follow-up records 
dated within a month of the accident also fail to document 
complaints of, diagnosis of or treatment for a back injury 
related to the accident.  The Board notes that service 
connection for arthritis of the right shoulder was granted by 
the RO in a November 2003 rating decision.  

The veteran's service medical records document three other 
reports of complaints of back pain.  In June 1960, an x-ray 
report provided the notation that the veteran experienced 
"sudden high lumbar pain radiating laterally while 
lifting."  A back disability was not found at that time.  In 
May 1962, pain and spasms of the right lumbar muscles were 
noted, and a history of a fall was noted but there was no 
report of the veteran's involvement in a motor vehicle 
accident.  X-rays were interpreted as revealing questionable 
problems with the ribs but were otherwise negative.  The 
impression was question fracture of the ribs.  There was no 
diagnosis of a back injury.  The last service medical report 
referencing complaints of back problems is dated in December 
1964, when the veteran was seen for a high back ache.  He 
reported a history of cracked ribs which occurred three years 
prior.  An X-ray was interpreted as revealing no evidence of 
bone injury or disease.  The remainder of the veteran's four 
years of service medical records were silent as to complaints 
of, diagnosis of, or treatment for a chronic back disability.  
The veteran's spine was deemed normal in clinical evaluations 
conducted in March 1956, April 1959, November 1961, September 
1963, and August 1967.  Furthermore, clinical evaluation of 
the spine, which was conducted at the time of the veteran's 
June 1969 separation examination, was also normal.  In 
Reports of Medical History completed by the veteran in March 
1949, May 1958, April 1959, and September 1963, he denied 
having or ever having had back problems.  Further, general 
physical examinations conducted between March 1949 to January 
1967 found him physically qualified for his assignments.  

The first competent evidence of record of the presence of a 
back disability was included the report of a VA Agent Orange 
examination which was conducted in August 2002.  At that 
time, no complaints regarding the veteran's back were 
recorded but X-ray examination revealed degenerative changes 
to the thoracic spine.  The veteran and his representative in 
their statements do not identify any other pertinent medical 
records between November 1969 and the August 2002 Agent 
Orange exam when the veteran first learned of the 
degenerative arthritis of his spine.  Private clinical 
records associated with the claims file from 1984 to 2001 
failed to document complaints of, diagnosis of or treatment 
for back problems.  Over thirty years passed without any 
complaints or medical documentation of back pain.  

The Board notes the veteran's military occupational specialty 
while in the service was medical assistant.  Thus some 
probative value is accorded the veteran's reports  of an in-
service back injury.  However, while the Board acknowledges 
that the veteran had experienced isolated incidents of back 
pain in service and has alleged chronic disability, the Board 
finds the contemporary evidence of record does not support 
the veteran's allegations.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  The Board 
may, moreover, take the veteran's self-interest into account 
is assessing the weight to be accorded to his self-
assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) 
[although the Board must take a physician-veteran's opinions 
into consideration, it may consider whether self-interest may 
be a factor in making such statements, even if the veteran 
himself is a health care professional]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Medical records and 
medical opinions detailing a chronic disability resulting 
there from, or even a continuity of symptomatology post 
service, are lacking in this case.  Furthermore, the 
veteran's own report at the time of a June 1999 VA 
examination that he did not have any other service related 
injuries other than those related to cold injuries weighs 
heavily against a finding of continuity of symptomatology.  
The Board finds that the in-service complaints of back 
symptomatology were representative of acute and transitory 
disability without evidence of a chronic back disability for 
the remainder of his active duty service or many years 
thereafter.  

There is no evidence of record which provides competent 
medical opinions linking the veteran's current condition to 
his active duty service.  The Board finds the VA examinations 
conducted post service do not support the veteran's claim of 
service connection.  The report of a June 1999 VA examination 
revealed that, on physical examination, there was no evidence 
of joint involvement, or other joint injuries, or reduced 
range of motion or deformity or swelling or pain with 
manipulation or range of motion of any of the joints.  The 
veteran's posture was normal with no kyphosis or scoliosis.  
There was no diagnosis of back disability.  The veteran also 
reported at that time of the July 1999 VA examination that, 
other than cold injuries, he did not have other service 
related conditions.  His August 2002 Agent Orange examination 
revealed that his back showed no signs of lateral curves, and 
no pain or tenderness to palpation.  He was diagnosed with 
degenerative changes of the thoracic spine, but there was no 
link to active duty service.  Although the veteran's January 
14, 2003 x-rays for his spine exam showed marked degenerative 
change in the thoracic spine and changes consistent with 
diffuse idiopathic skeletal hyperosteosis [sic] in the lower 
cervical spine, the veteran's spine examination was devoid of 
any evidence linking the back disability to his active duty 
service.  In his January 2003 VA examination, the veteran had 
reported a history of injury to his thoracic vertebrae 9, 10 
and 11 stemming from his motor vehicle accident, which he 
recalled was in 1961 when in actuality it was 1962.  He 
reported that his back pain bothered him daily.  The 
pertinent diagnosis at that time was post-traumatic arthritis 
involving the thoracic spine diffusely.  The VA examiner did 
not link his current back disability to active duty in any 
way, and the veteran's self-reported history is not supported 
by the objective medical evidence of record.  The veteran's 
January 2003 evaluation for cold injury, and liver, 
gallbladder, and pancreatic injury, again, showed no pain or 
tenderness with palpitation when his back was examined; in 
fact, the veteran had a good range of motion to all joints.  
The examiner did not link a currently existing back 
disability to the veteran's active duty service.  Overall, 
none of the medical evidence or opinions provides a link 
between a currently existing back disability and active-duty 
service.

The veteran also notes in his May 2003 Notice of Disagreement 
that when he was hospitalized after the motor vehicle 
accident, his injuries included the proximal end of thoracic 
spine and that he has experienced pain from time to time 
while in service.  The Board has reviewed the veteran's 
service medical records and found no diagnosis regarding the 
thoracic spine while he was hospitalized or any other time 
during active duty.  Again, other than the veteran's 
allegations, medical records and medical opinions detailing a 
chronic disability resulting there from, of continuity of 
symptomatology post service is lacking.  The veteran's 
current allegations of continuity of symptomatology are 
contradicted by the objective evidence of record dated prior 
to August 2002 and the veterans own in-service reports of 
medical history as well as his statement at the time of the 
June 1999 VA examination which indicated that he did have any 
service related injuries at that time other than those 
related to cold exposure.  

The veteran also contends on his VA Form 9 that his 
separation examination was silent as to any back injuries 
because he was not willing to jeopardize his military career.  
Even so, the veteran still did not seek medical attention for 
many years after his discharge.  While he submitted a claim 
for compensation related to cold injuries in March 1999, he 
did not claim entitlement to service connection for problems 
with his back at that time which were due to his active duty 
service.  It was only after an Agent Orange examination 
conducted in August 2002, which was over thirty years after 
his last reported back pain, that he sought medical attention 
for back problems.

There is no competent evidence of record demonstrating the 
presence of arthritis to a compensable degree within one year 
of discharge, which would be required for the grant of 
service connection on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In short, although there is evidence of a back injury during 
active duty service and the veteran's statement of chronicity 
of back problems, the preponderance of the evidence of record 
weighs against a finding of continuity of symptomatology from 
the time of the last in-service complaints in December 1964 
until 2002.  While the veteran is competent to report on the 
presence of in-service back injuries and subsequent continued 
problems with his back, the probative weight of this evidence 
is outweighed by the veteran's own reports of medical history 
he provided contemporaneously during active duty, the 
numerous physical examinations he under went while in the 
service and his own report at the time of the June 1999 VA 
examination.  Accordingly, service connection for a back 
disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable  
decision.




ORDER

The appeal is denied.


____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


